Citation Nr: 9929734	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  90-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
spontaneous pneumothorax with apical fibrosis, bilateral, and 
bronchitis.

2.  Entitlement to a rating in excess of 10 percent for 
hyperhidrosis of the hands and feet.


                                                
REPRESENTATION

Appellant represented by: To be clarified.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from February 1950 to March 
1953.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1994, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In December 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  In September 1997, the 
Board remanded this case to the RO.  

As noted by the Board in its December 1994 decision and in 
the September 1997 remand decision, in a VA Form 1-646, filed 
in May 1994, the issue of entitlement to service connection 
for cancer of the vocal chords with involvement of thyroid 
cartilage, postoperative, was included as an appellate issue.  
In the September 1994 written argument, it was suggested that 
this issue was intertwined with the issue of an increased 
evaluation for the service-connected lung condition.  The 
issue of entitlement to service connection for cancer of the 
vocal chords was denied by the RO in October 1993.  The Board 
referred this matter to the attention of the RO for 
consideration of whether the representations of the veteran's 
representative constituted a "notice of disagreement" to 
that issue.  It is unclear what action, if any, the RO or the 
veteran have taken on this issue.  In the September 1997 
remand decision, the Board stated that the RO should insure 
that the action noted by the Board in its December 1994 
decision has been completed and that consideration of whether 
the representations of the veteran's previous representative 
constitute a "notice of disagreement" to this issue.  
However, it was further noted that neither the Court, the 
veteran's attorney, nor the General Counsel have raised this 
issue and was not and is still not before the Board at this 
time.  See Parker v. Brown, 7 Vet. App. 116 (1994), Grantham 
v. Brown, 114 F.3rd 1156 (Fed. Cir. 1997), 38 U.S.C.A. § 
7105(a) (West 1991), and 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).  However, the Board again notes that the 
RO should address this matter.  


REMAND

At the outset, the Board notes that according to the July 
1995 Attorney-Client Fee Contract, the veteran was to be 
represented by his private attorney, John M. McCarty, in the 
event of a Court-ordered remand.  However, in subsequent 
correspondence dated in July 1999, the veteran indicated that 
he wanted to appoint another representative.  In response to 
this letter the Board wrote the veteran in August 1999 
regarding his revocation of his power of attorney to the 
American Legion.  The Board provided the veteran with 
information about appointing a representative and informed 
him that if there was no response in 30 days it would be 
assumed that he did not wish representation.  In response to 
the August 1999 letter, the veteran in a letter dated in 
September 1999 the veteran indicated that John M. McCarty had 
represented him since his appeal to the Board and the Court 
but that as he apparently did not follow up at the RO he 
assumed that the RO appointed the American Legion; however, 
the American Legion told him that it could not represent him 
as an adverse Board decision had not been issued in the last 
12 months.  The RO should have the veteran clarify whether he 
is revoking the power of attorney to John M. McCarty and, if 
so, whether he wishes to appoint another representative. 

In the September 1997 remand decision, the Board remanded 
this case for the procurement of recent treatment records and 
for VA examinations.  These actions were accomplished.  With 
regard to the procurement of recent treatment records, 
subsequent to the most recent April 1999 supplemental 
statement of the case, the veteran submitted recent treatment 
records from Barry L. Swedlow, DPM, FACO of the Forest Hill 
Podiatry Clinic, dated from August 1998 to May 1999; from 
Stuart W. Brust, M.D., dated from August 1998 to May 1999; 
from Monelison Family Physicians facility, dated from April 
and May 1999; and from Drs. Timothy J. Wilson and Cathy Q. 
Anderson, dated in March 1999.  

The veteran submitted the aforementioned evidence directly to 
the RO.  Upon receipt, the RO issued a letter dated in June 
1999 which indicated that the evidence submitted by the 
veteran was "essentially duplication of evidence" that he 
had previously submitted.  The Board notes that a portion of 
the evidence submitted by the veteran post-dated the last 
supplemental statement of the case and consists of medical 
treatment reports as to the issues in appellate status.  
Likewise, a portion of the recently submitted evidence has 
never been considered by the RO at any time.  Neither the 
veteran nor his representative waived initial review by the 
RO of this evidence.  

Pursuant to 38 C.F.R. § 19.37, it is provided that evidence 
received prior to transfer of records to Board received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
statement of the case and any prior supplemental statements 
of the case were prepared before the receipt of the 
additional evidence, a supplemental statement of the case 
will be furnished to the appellant and his or her 
representative as provided in 38 C.F.R. § 19.31, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the statement of the case or 
a prior supplemental statement of the case or the additional 
evidence is not relevant to the issue, or issues, on appeal.  
38 C.F.R. § 19.31 provides that a supplemental statement of 
the case, so identified, will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a statement of the case 
or the most recent supplemental statement of the case has 
been issued, when a material defect in the statement of the 
case or a prior supplemental statement of the case is 
discovered, or when, for any other reason, the statement of 
the case or a prior supplemental statement of the case is 
inadequate.  A supplemental statement of the case will also 
be issued following development pursuant to a remand by the 
Board unless the only purpose of the remand is to assemble 
records previously considered by the agency of original 
jurisdiction and properly discussed in a prior statement of 
the case or supplemental statement of the case or unless the 
Board specifies in the remand that a supplemental statement 
of the case is not required. If the case is remanded to cure 
a procedural defect, a supplemental statement of the case 
will be issued to assure full notification to the appellant 
of the status of the case, unless the Board directs 
otherwise.

The veteran has submitted pertinent evidence in support of 
his claim which does not specifically duplicate evidence 
already of record and which reflects the most recent 
treatment of his service-connected disabilities.  As such, 
the Board finds that this case must be remanded for the RO to 
review the evidence of record and to issue a supplemental 
statement of the case.  Accordingly, this matter is REMANDED 
for the following actions:

1.  The RO should request the veteran to 
state whether he wishes to revoke the 
power of attorney to John M. McCarty.  
The RO should also inform the veteran 
that if there is no response it would be 
assumed that he did not wish to revoke 
his power of attorney to John M. McCarty.  
The RO should also provide the veteran 
with the form to appoint another 
representative.

2.  The RO should readjudicate the 
veteran's claim for increased ratings for 
spontaneous pneumothorax with apical 
fibrosis, bilateral, and bronchitis, and 
for hyperhidrosis of the hands and feet, 
in light of the evidence which was added 
to the record following the issuance of 
the April 1999 supplemental statement of 
the case in compliance with 38 C.F.R. §§ 
19.31 and 19.37 (1998).  If any action 
taken is adverse to the veteran, then the 
RO must furnish the veteran and his 
representative, if he has one, a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence to include all evidence added to 
the record subsequent to the issuance of 
the April 1999 supplemental statement of 
the case, and a citation and discussion 
of the applicable laws and regulations.  
The veteran and his representative, if he 
has one, should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





